Title: From Thomas Jefferson to Robert Skipwith, with a List of Books for a Private Library, 3 August 1771
From: Jefferson, Thomas
To: Skipwith, Robert


                    
                        Th: Jefferson To R. Shipwith
                        Monticello. Aug. 3. 1771.
                    
                    I sat down with a design of executing your request to form a catalogue of books amounting to about 30. lib. sterl. but could by no means satisfy myself with any partial choice I could make. Thinking therefore it might be as agreeable to you, I have framed such a general collection as I think you would wish, and might in time find convenient, to procure. Out of this you will chuse for yourself to the amount you mentioned for the present year, and may hereafter as shall be convenient proceed in completing the whole. A view of the second column in this catalogue would I suppose extort a smile from the face of gravity. Peace to it’s wisdom! Let me not awaken it. A little attention however to the nature of the human mind evinces that the entertainments of fiction are useful as well as pleasant. That they are pleasant when well written, every person feels who reads. But wherein is it’s utility, asks the reverend sage, big with the notion that nothing can be useful but the learned lumber of Greek and Roman reading with which his head is stored? I answer, every thing is useful which contributes to fix us in the principles and practice of virtue. When any signal act of charity or of gratitude, for instance, is presented either to our sight or imagination, we are deeply impressed with it’s beauty and feel a strong desire in ourselves of doing charitable and grateful acts also. On the contrary when we see or read of any atrocious deed, we are disgusted with it’s deformity and conceive an abhorrence of vice. Now every emotion of this kind is an exercise of our virtuous dispositions; and dispositions of the mind, like limbs of the body,  acquire strength by exercise. But exercise produces habit; and in the instance of which we speak, the exercise being of the moral feelings, produces a habit of thinking and acting virtuously. We never reflect whether the story we read be truth or fiction. If the painting be lively, and a tolerable picture of nature, we are thrown into a reverie, from which if we awaken it is the fault of the writer. I appeal to every reader of feeling and sentiment whether the fictitious murther of Duncan by Macbeth in Shakespeare does not excite in him as great horror of villainy, as the real one of Henry IV by Ravaillac as related by Davila? And whether the fidelity of Nelson, and generosity of Blandford in Marmontel do not dilate his breast, and elevate his sentiments as much as any similar incident which real history can furnish? Does he not in fact feel himself a better man while reading them, and privately covenant to copy the fair example? We neither know nor care whether Lawrence Sterne really went to France, whether he was there accosted by the poor Franciscan, at first rebuked him unkindly, and then gave him a peace offering; or whether the whole be not a fiction. In either case we are equally sorrowful at the rebuke, and secretly resolve we will never do so: we are pleased with the subsequent atonement, and view with emulation a soul candidly acknowleging it’s fault, and making a just reparation. Considering history as a moral exercise, her lessons would be too unfrequent if confined to real life. Of those recorded by historians few incidents have been attended with such circumstances as to excite in any high degree this sympathetic emotion of virtue. We are therefore wisely framed to be as warmly interested for a fictitious as for a real personage. The spacious field of imagination is thus laid open to our use, and lessons may be formed to illustrate and carry home to the mind every moral rule of life. Thus a lively and lasting sense of filial duty is more effectually impressed on the mind of a son or daughter by reading King Lear, than by all the dry volumes of ethics and divinity that ever were written. This is my idea of well-written Romance, of Tragedy, Comedy, and Epic Poetry.—If you are fond of speculation, the books under the head of Criticism, will afford you much pleasure. Of Politicks and Trade I have given you a few only of the best books, as you would probably chuse to be not unacquainted with those commercial principles which bring wealth into our country, and the constitutional security we have for the enjoiment of that wealth. In Law I mention a few systematical books, as a knowlege of the minutiae of that science is not necessary for a private gentleman. In Religion, History, Natural philosophy,  I have followed the same plan in general.—But whence the necessity of this collection? Come to the new Rowanty, from which you may reach your hand to a library formed on a more extensive plan. Separated from each other but a few paces, the possessions of each would be open to the other. A spring, centrically situated, might be the scene of every evening’s joy. There we should talk over the lessons of the day, or lose them in Musick, Chess, or the merriments of our family companions. The heart thus lightened, our pillows would be soft, and health and long life would attend the happy scene. Come then and bring our dear Tibby with you; the first in your affections, and second in mine. Offer prayers for me too at that shrine to which, tho’ absent, I pay continual devotions. In every scheme of happiness she is placed in the fore-ground of the picture, as the principal figure. Take that away, and it is no picture for me. Bear my affections to Wintipock, cloathed in the warmest expressions of sincerity; and to yourself be every human felicity. Adieu.
                    ENCLOSURE
                    
                        fine arts
                        
                            Observations on gardening. Payne. 5/
                        
                        
                            Webb’s essay on painting. 12mo 3/
                        
                        
                            Pope’s Iliad. 18/
                        
                        
                            ——Odyssey. 15/
                        
                        
                            Dryden’s Virgil. 12mo. 12/
                        
                        
                            Milton’s works. 2 v. 8vo. Donaldson. Edinburgh 1762. 10/
                        
                        
                            Hoole’s Tasso. 12mo. 5/
                        
                        
                            Ossian with Blair’s criticisms. 2 v. 8vo. 10/
                        
                        
                            Telemachus by Dodsley. 6/
                        
                        
                            Capell’s Shakespear. 12mo. 30/
                        
                        
                            Dryden’s plays. 6 v. 12mo. 18/
                        
                        
                            Addison’s plays. 12mo. 3/
                        
                        
                            Otway’s plays. 3 v. 12mo. 9/
                        
                        
                            Rowe’s works. 2 v. 12mo. 6/
                        
                        
                            Thompson’s works. 4 v. 12mo. 12/
                        
                        
                            Young’s works. 4 v. 12mo. 12/
                        
                        
                            Home’s plays. 12mo. 3/
                        
                        
                            Mallet’s works. 3 v. 12mo. 9/
                        
                        
                            Mason’s poetical works. 5/
                        
                        
                            Terence. Eng. 3/
                        
                        
                            Moliere. Eng. 15/
                        
                        
                            Farquhar’s plays. 2 v. 12mo. 6/
                        
                        
                            Vanbrugh’s plays. 2 v. 12mo. 6/
                        
                        
                            Steele’s plays. 3/
                        
                        
                            Congreve’s works. 3 v. 12mo. 9/
                        
                        
                            Garric’s dramatic works. 2 v. 8vo. 10/
                        
                        
                            Foote’s dramatic works. 2 v. 8vo. 10/
                        
                        
                            Rousseau’s Eloisa. Eng. 4 v. 12-mo. 12/
                        
                        
                            ——Emilius and Sophia. Eng. 4 v. 12mo. 12/
                        
                        
                            Marmontel’s moral tales. Eng. 2 v. 12mo. 9/
                        
                        
                            Gil Blas. by Smollett. 6/
                        
                        
                            Don Quixot. by Smollett 4 v. 12 mo. 12/
                        
                        
                            David Simple. 2 v. 12mo. 6/
                        
                        
                            Roderic Random. 2 v. 12mo. 6/
                            }
                            these are written by Smollett.
                        
                        
                            Peregrine Pickle. 4v. 12mo. 12/
                        
                        
                            Launcelot by Graves. 6/
                        
                        
                            Adventures of a guinea. 2 v. 12mo. 6/
                        
                        
                        
                            Pamela. 4 v. 12mo. 12/
                            }
                            these are by Richardson
                        
                        
                            Clarissa. 8 v. 12mo. 24/
                        
                        
                            Grandison. 7 v. 12mo. 21/
                        
                        
                            Fool of quality. 3 v. 12mo. 9/
                        
                        
                            Feilding’s works. 12 v. 12mo. £1.16
                        
                        
                            Constantia. 2 v. 12mo. 6/
                            }
                            by Langhorne.
                        
                        
                            Solyman and Almena 12 mo. 3/
                        
                        
                            Belle assemblee. 4 v. 12mo. 12/
                        
                        
                            Vicar of Wakefeild. 2 v. 12mo. 6/. by Dr. Goldsmith
                        
                        
                            Sidney Bidulph. 5 v. 12mo. 15/
                        
                        
                            Lady Julia Mandeville. 2 v. 12mo. 6/
                        
                        
                            Almoran and Hamet. 2 v. 12mo. 6/
                        
                        
                            Tristam Shandy. 9 v. 12mo. £1.7
                        
                        
                            Sentimental journey. 2 v. 12mo. 6/
                        
                        
                            Fragments of antient poetry. Edinburgh. 2/
                        
                        
                            Percy’s Runic poems. 3/
                        
                        
                            Percy’s reliques of antient English poetry. 3 v. 12mo. 9/
                        
                        
                            Percy’s Han Kiou Chouan. 4 v. 12mo. 12/
                        
                        
                            Percy’s Miscellaneous Chinese peices. 2 v. 12mo. 6/
                        
                        
                            Chaucer. 10/
                        
                        
                            Spencer. 6 v. 12mo. 15/
                        
                        
                            Waller’s poems. 12mo. 3/
                        
                        
                            Dodsley’s collection of poems. 6 v. 12mo. 18/
                        
                        
                            Pearch’s collection of poems. 4 v. 12mo. 12/
                        
                        
                            Gray’s works. 5/
                        
                        
                            Ogilvie’s poems. 5/
                        
                        
                            Prior’s poems. 2 v. 12mo. Foulis. 6/
                        
                        
                            Gay’s works. 12mo. Foulis. 3/
                        
                        
                            Shenstone’s works. 2 v. 12mo. 6/
                        
                        
                            Dryden’s works. 4 v. 12mo. Foulis. 12/
                        
                        
                            Pope’s works. by Warburton. 12-mo. £1.4
                        
                        
                            Churchill’s poems. 4 v. 12mo. 12/
                        
                        
                            Hudibrass. 3/
                        
                        
                            Swift’s works. 21 v. small 8vo. £3.3
                        
                        
                            Swift’s literary correspondence. 3 v. 9/
                        
                        
                            Spectator. 9 v. 12mo. £1.7
                        
                        
                            Tatler. 5 v. 12mo. 15/
                        
                        
                            Guardian. 2 v. 12mo. 6/
                        
                        
                            Freeholder. 12mo. 3/
                        
                        
                            Ld. Lyttleton’s Persian letters. 12-mo. 3/
                        
                    
                    
                        criticism on the fine arts
                        
                            Ld.Kaim’s elements of criticism 2 v.8vo.10/
                        
                        
                            Burke on the sublime and beautiful. 8 vo. 5/
                        
                        
                            Hogarth’s analysis of beauty. 4to. £1.1
                        
                        
                            Reid on the human mind. 8vo. 5/
                        
                        
                            Smith’s theory of moral sentiments. 8vo. 5/
                        
                        
                            Johnson’s dictionary. 2 v. fol. £3
                        
                        
                            Capell’s prolusions. 12mo. 3/
                        
                    
                    
                        politicks, trade.
                        
                            Montesquieu’s spirit of laws. 2 v. 12mo. 6/
                        
                        
                            Locke on government. 8vo. 5/
                        
                        
                            Sidney on government. 4to. 15/
                        
                        
                            Marmontel’s Belisarius. 12mo. Eng. 3/
                        
                        
                            Ld. Bolingbroke’s political works. 5 v. 8vo. £1.5
                        
                        
                            Montesquieu’s rise & fall of the Roman governmt. 12mo. 3/
                        
                        
                            Steuart’s Political oeconomy. 2 v. 4to. £1.10
                        
                        
                            Petty’s Political arithmetic. 8vo. 5/
                        
                    
                    
                        religion.
                        
                            Locke’s conduct of the mind in search of truth. 12mo. 3/
                        
                        
                        
                            Xenophon’s memoirs of Socrates. by Feilding. 8vo. 5/
                        
                        
                            Epictetus. by Mrs. Carter. 2 v.12mo. 6/
                        
                        
                            Antoninus by Collins. 3/
                        
                        
                            Seneca. by L’Estrange. 8vo. 5/
                        
                        
                            Cicero’s Offices. by Guthrie. 8vo. 5/
                        
                        
                            Cicero’s Tusculan questions. Eng. 3/
                        
                        
                            Ld. Bolingbroke’s Philosophical works. 5 v. 8vo. £1.5
                        
                        
                            Hume’s essays. 4 v. 12mo. 12/
                        
                        
                            Ld. Kaim’s Natural religion. 8vo. 6/
                        
                        
                            Philosophical survey of Nature. 3/
                        
                        
                            Oeconomy of human life. 2/
                        
                        
                            Sterne’s sermons. 7 v. 12mo. £1.1
                        
                        
                            Sherlock on death. 8vo. 5/
                        
                        
                            Sherlock on a future state. 5/
                        
                    
                    
                        law
                        
                            Ld. Kaim’s Principles of equity. fol. £1.1
                        
                        
                            Blackstone’s Commentaries. 4 v. 4to. £4.4
                        
                        
                            Cuningham’s Law dictionary. 2 v. fol. £3
                        
                    
                    
                        history. antient.
                        
                            Bible. 6/
                        
                        
                            Rollin’s Antient history. Eng. 13 v. 12mo. £1.19
                        
                        
                            Stanyan’s Graecian history. 2 v. 8vo. 10/
                        
                        
                            Livy. (the late translation). 12/
                        
                        
                            Sallust by Gordon. 12mo. 12/
                        
                        
                            Tacitus by Gordon. 12mo. 15/
                        
                        
                            Caesar by Bladen. 8vo. 5/
                        
                        
                            Josephus. Eng. 1.0
                        
                        
                            Vertot’s Revolutions of Rome. Eng. 9/
                        
                        
                            Plutarch’s lives. by Langhorne. 6 v. 8vo. £1.10
                        
                        
                            Bayle’s Dictionary. 5 v. fol. £7.10.
                        
                        
                            Jeffery’s Historical & Chronological chart. 15/
                        
                    
                    
                        history. modern.
                        
                            Robertson’s History of Charles the Vth. 3 v. 4to. £3.3
                        
                        
                            Bossuet’s history of France. 4 v. 12mo. 12/
                        
                        
                            Davila. by Farneworth. 2 v. 4to. £1.10.
                        
                        
                            Hume’s history of England. 8 v. 8vo. £2.8.
                        
                        
                            Clarendon’s history of the rebellion. 6 v. 8vo. £1.10.
                        
                        
                            Robertson’s history of Scotland 2 v. 8vo. 12/
                        
                        
                            Keith’s history of Virginia. 4to. 12/
                        
                        
                            Stith’s history of Virginia. 6/
                        
                    
                    
                        natural philosophy.natural history &c.
                        
                            Nature displayed. Eng. 7 v. 12mo.
                        
                        
                            Franklin on Electricity. 4to. 10/
                        
                        
                            Macqueer’s elements of Chemistry. 2 v. 8vo. 10/
                        
                        
                            Home’s principles of agriculture. 8vo. 4/
                        
                        
                            Tull’s horse-hoeing husbandry. 8vo. 5/
                        
                        
                            Duhamel’s husbandry. 4to. 15/
                        
                        
                            Millar’s Gardener’s dict. fol. £2.10.
                        
                        
                            Buffon’s natural history. Eng. £2.10.
                        
                        
                            A compendium of Physic & Surgery. Nourse. 12mo. 1765. 3/
                        
                        
                            Addison’s travels. 12mo. 3/
                        
                        
                            Anson’s voiage. 8vo. 6/
                        
                        
                            Thompson’s travels. 2 v. 12mo. 6/
                        
                        
                            Lady M. W. Montague’s letters. 3 v. 12mo. 9/
                        
                    
                    
                        miscellaneous
                        
                            Ld. Lyttleton’s dialogues of the dead. 8vo. 5/
                        
                        
                            Fenelon’s dialogues of the dead. Eng. 12mo. 3/
                        
                        
                            Voltaire’s works. Eng. £4.
                        
                        
                            Locke on Education. 12mo. 3/
                        
                        
                            Owen’s Dict. of arts & sciences. 4 v. 8vo. £2.
                        
                    
                    
                    These books if bound quite plain will cost the prices affixed in this catalogue. If bound elegantly, gilt, lettered, and marbled on the leaves, they will cost 20. p. cent more. If bound by Bumgarden in fine Marbled bindings, they will cost 50. p. cent more.
                    Apply to Thomas Waller, bookseller, Fleet-street London.
                    This whole catalogue as rated here comes to £107.10.
                